DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on September 8, 2022.
Currently, claims 1-2, 4-6, 8-9, 11-14, 16, 18-20, 22-23, 25, and 30-31 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Declaration
The declaration under 37 CFR 1.130(a) filed on September 8, 2022 is sufficient to overcome the rejection based on Hidalgo et al. (2016).

Response to Arguments
Applicant’s arguments filed on September 8, 2022 have been considered but are moot because they do not pertain to the new rejection necessitated by claim amendments. 

     New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30-31 recite, “wherein the immune-modulating agent further comprises a gene-editing protein directed against the TAP,” wherein the protein is CRISPR, TALEN, nickase, or zinc finger protein. 
First, it is noted that “CRISPR” is not a protein. Second, it is unclear how the recited protein species can possibly be “directed against the TAP” as the recited enzymes, TALEN and nickase, are not specific for any particular gene thus are ubiquitously used irrespective of a target. Third, it is unclear how a zinc finger protein (ZFP) can be “directed against the TAP” as ZFP and TAP are materially different. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al. (US 5,831,068, applicant’s citation).
Nair teaches a method of treating cancer in a subject in need thereof comprising administering “antigen presenting” dendritic cells treated with an antisense (AS) oligonucleotide targeted to transporter associated with antigen processing (TAP) protein TAP-1 or TAP-2 in order “to stimulate a CTL response in vivo”, wherein “down regulation of MHC expression” is observed “when human precursor-derived dendritic cells were treated with TAP-1 or TAP-2 AS oligonucleotides”, which are “delivered to the cell in a lipid-mediated” carrier. See columns 1-4, 16-19. See also Figure 10B showing almost a complete inhibition of tumor in mice administered with splenocytes comprising dendritic cells treated with TAP-1 AS oligonucleotide (“Adh. splen./AS-1+OVA” at day 35, wherein the mice were challenged with a tumorigenic dose of live E.G7-OVA cells. 

    PNG
    media_image1.png
    700
    625
    media_image1.png
    Greyscale

See also Nair’s claims 1, 4, and 11 copied below.

    PNG
    media_image2.png
    117
    420
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    41
    414
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    60
    419
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    37
    413
    media_image5.png
    Greyscale

Since Nair’s active method step of administering an effective amount of TAP-targeting AS oligonucleotide in reducing tumor size in a subject in need thereof is patentably indistinguishable from the active method step recited in the instant claims, and since the agent comprising the “oligonucleotide” used by Nair is structurally indistinguishable from the “oligonucleotide” agent claimed in the instant case, it necessarily follows that Nair’s method would inherently induce “neoantigen formation” and also inhibit “a mediator of TAP” as claimed in the instant case, absent objective evidence to the contrary. Note that the limitation of “administering an effective amount of an immune-modulating agent” does not exclude administering a dendritic cell comprising an effective amount of an immune-modulating agent as evidenced by claim 12, further evidenced by the fact that there is no exclusionary clause that explicitly excludes administration of dendritic cells comprising an effective amount of the agent.
Accordingly, claims 1-2, 6, 8, and 11-14 are described by Nair et al. 

Claims 1-2, 5-6, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (International Journal of Cancer, 2010, 126:2373-2386).
Wu teaches a method of treating cancer in a subject in need thereof comprising administering TAP-2-deficient autologous dendritic cells (DCs) treated with an shRNA molecule targeting TAP-2 (“K42-91”), which provided “significant tumor protection” as evidenced by “the smallest” tumor size, wherein “2 of 10 mice from the group of K42-91-OVA-hb2m were completely tumor-free”, wherein TAP-2 deficiency in DCs provides “more potent specific CTL response.” See pages 2380-2381. See also Figure 5a copied below, wherein immunization of mice with cells treated with TAP-2-targeting shRNA (“K42-91-OVA-hb2m”; see the line with added arrow) protected mice from developing tumor compared to “nonimmunized” control.

    PNG
    media_image6.png
    430
    783
    media_image6.png
    Greyscale

Wu reports that “DCs, known as highly specialized antigen presentation cells, modified by this strategy, could be useful to mediate potent antitumor immunity in vivo.” See page 2383.
Since Wu’s active method step of administering an effective amount of TAP-targeting shRNA in reducing tumor size in a subject in need thereof is patentably indistinguishable from the active method step recited in the instant claims, and since the agent comprising the “oligonucleotide” that is “shRNA” used by Wu is structurally indistinguishable from the “oligonucleotide” agent of “small interfering RNA” claimed in the instant case, it necessarily follows that Wu’s method would inherently induce “neoantigen formation” and also inhibit “a mediator of TAP” as claimed in the instant case, absent objective evidence to the contrary. Note that the limitation of “administering an effective amount of an immune-modulating agent” does not exclude administering a dendritic cell comprising an effective amount of an immune-modulating agent as evidenced by claim 12, further evidenced by the fact that there is no exclusionary clause that explicitly excludes administration of dendritic cells comprising an effective amount of the agent.
Accordingly, claims 1-2, 5-6, 8, and 11-13 are described by Wu et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-9, 11-14, 16, 18-20, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al. (US 2016/0339090 A1, of record) in view of Nair et al. (US 5,831,068, applicant’s citation), Wu et al. (International Journal of Cancer, 2010, 126:2373-2386), and Gilboa (US 2010/0240732 A1, applicant’s citation).
Hacohen teaches a method of treating or preventing a neoplasia in a subject at high risk for recurrence comprising administering a “neoplasia vaccine or immunogenic composition” and an anti-PD1 antibody. See claims 1, 9, 14, and 16 copied below.

    PNG
    media_image7.png
    124
    431
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    120
    427
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    138
    431
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    97
    427
    media_image10.png
    Greyscale

Hacohen does not teach that the “neoplasia vaccine or immunogenic composition” is a TAP-targeting oligonucleotide, which is conjugated to an aptamer ligand.
Nair teaches that an antisense (AS) oligonucleotide targeted to transporter associated with antigen processing (TAP) protein TAP-1 or TAP-2 is a potent stimulator of cytotoxic CD8+ T lymphocyte (CTL) response and are anti-tumorigenic. See the entire reference.
Wu teaches that an shRNA molecule targeting TAP-2 induces specific CTL response and is anti-tumorigenic. See the entire reference. 
Gilboa teaches a method of treating cancer comprising administering a “fusion molecule” comprising an immune cell-targeting aptamer conjugated to an RNAi molecule, thereby potentiating “tumor immunity using aptamer-mediated targeting of immunostimulatory siRNAs”. See paragraphs 0007-0009, 0075, 0093-0094, 0101, 0254-0257. See also claim 1 copied below. 

    PNG
    media_image11.png
    111
    397
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to use Nair’s TAP-targeting AS oligonucleotide or Wu’s TAP-2-targeting shRNA for Hacohen’s “neoplasia vaccine or immunogenic composition” administered with an anti-PD1 antibody. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because one of ordinary skill in the art would have readily and reasonably recognized that the TAP-targeting oligonucleotides of the prior art satisfy “neoplasia vaccine or immunogenic composition” of Hacohen, because the TAP-targeting oligonucleotides of the prior art were deemed to provide antitumor immunity thus would have been deemed suitable for practicing Hacohen’s cancer treatment method. Further, one of ordinary skill in the art would have conjugated an immune cell-targeting aptamer to the prior art’s TAP-targeting oligonucleotides in order to provide immune cell-specific “tumor immunity” in view of the teachings of Gilboa. In addition, use of dendritic cells containing/treated with TAP-targeting oligonucleotides for providing tumor immunity was an art-recognized methodology as evidenced by Nair and Wu. See the detailed description of teachings of Nair and Wu in the §102 rejections above, which are fully incorporated by reference herein. 
Since the active method steps/materials rendered obvious in the instant rejection are patentably indistinguishable from those recited in the instant claims, it necessarily follows that the obvious method steps/materials in the instant rejection would inherently provide all of the recited results/functions/effects, absent objective evidence to the contrary.
Accordingly, claims 1-2, 4-6, 8-9, 11-14, 16, 18-20, 22-23, and 25 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8-9, 11-14, 16, 18-20, 22-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12 and 19-21 of copending Application No. 16/499,351 in view of Nair et al. (US 5,831,068) and Wu et al. (International Journal of Cancer, 2010, 126:2373-2386).	Although the conflicting claims are not identical they are not patentably distinct from each other because the instant claims overlap with the ‘351 claims drawn to a method of treating cancer comprising administering a therapy directed to “increasing the neoantigenic content of the tumor cells” (see claim 19), wherein the aforementioned “therapy” in the ‘351 claims reads on “inhibition and/or downregulation of transporter associated with antigen processing (TAP)” as disclosed at page 10 of the ‘351 specification. It was known in the art that an oligonucleotide (AS or RNAi) targeting TAP induces tumor immunity and treats tumor as evidenced by the teachings of Nair and Wu. As such, one of ordinary skill in the art would have readily envisioned that the “therapy” of the ‘351 claims encompasses use of an oligonucleotide that inhibits TAP.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANA H SHIN/Primary Examiner, Art Unit 1635